           Case 1:19-cv-00015-PLF Document 40 Filed 05/09/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 Mr. A,                                          §
                                                 §
          Plaintiff,                             §
                                                 §
 VS.                                             §       CIVIL ACTION NO. 1:19-CV-00015
                                                 §
 U.S.  IMMIGRATION       AND                     §
 CUSTOMS ENFORCEMENT et al,                      §


          Defendants.



                                   NOTICE OF DISMISSAL

TO THE HONORABLE JUDGE OF SAID COURT:

Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Mr. A (“Plaintiff”) files

this Notice of Dismissal and respectfully requests that the above-captioned lawsuit be dismissed

without prejudice. Plaintiff filed his Original Complaint on January 3, 2019. Plaintiff was reunited

with his children yesterday, May 8, 2019. Defendants have not filed an answer or motion for

summary judgment. See FED. R. CIV. P. 41(a)(1)(A)(i). Plaintiff files this notice of dismissal with

the intention of dismissing the case under Rule 41(a)(1)(A)(i) without prejudice.
        Case 1:19-cv-00015-PLF Document 40 Filed 05/09/19 Page 2 of 3



Dated: May 9, 2019           Respectfully submitted,
                                   By:      /s/Michael J. Scanlon
                                   Michael Scanlon, D.C. Bar No. 1048644
                                   HAYNES AND BOONE, LLP
                                   800 17th Street NW, Suite 500
                                   Washington, D.C.20006
                                   Telephone: (202) 654-4570
                                   Facsimile: (202) 654-4249
                                   michael.scanlon@haynesboone.com

                                   Paloma Ahmadi
                                   HAYNES AND BOONE, LLP
                                   112 E. Pecan Street, Suite 1200
                                   San Antonio, TX 78205
                                   Telephone: (210) 978-7427
                                   Facsimile: (210) 554-0409
                                   paloma.ahmadi@haynesboone.com

                                   Emily Westridge Black
                                   Jennifer Littlefield
                                   Wesley D. Lewis
                                   HAYNES AND BOONE, LLP
                                   600 Congress Avenue, Suite 1300
                                   Austin, Texas 78701
                                   Telephone: (512) 867-8422
                                   Facsimile: (512) 867-8605
                                   emily.westridgeblack@haynesboone.com
                                   jennifer.littlefield@haynesboone.com
                                   wesley.lewis@haynesboone.com

                                   Luis Campos
                                   John Brent Beckert
                                   Liz Dankers
                                   Joanna Pearce
                                   Nick Nash
                                   HAYNES AND BOONE, LLP
                                   2323 Victory Avenue, Suite 700
                                   Dallas, Texas 75219
                                   Telephone: (214) 651-5062
                                   Facsimile: (214) 200-0789
                                   luis.campos@haynesboone.com
                                   brent.beckert@haynesboone.com
                                   liz.dankers@haynesboone.com
                                   joanna.pearce@haynesboone.com
                                   nick.nash@haynesboone.com
Case 1:19-cv-00015-PLF Document 40 Filed 05/09/19 Page 3 of 3



                           Diana Obradovich
                           HAYNES AND BOONE, LLP
                           600 Anton Boulevard, Suite 700
                           Costa Mesa, CA 92626
                           Telephone: (949) 202-3083
                           Facsimile: (949) 202-3183
                           diana.obradovich@haynesboone.com

                           Laura Peña
                           Telephone: (202) 297-7807
                           laura@rubenpenalaw.com

                           John Amaya
                           HARRIS, WILTSHIRE & GRANNIS LLP
                           1919 M Street NW, Eighth Floor
                           Washington, DC 20036-3537
                           Telephone: (202) 296-0983
                           Facsimile: (202) 730-1301
                           jamaya@hwglaw.com


                           ATTORNEYS FOR PLAINTIFF MR. A.
